Citation Nr: 1738242	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-30 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a gynecological disability.

4.  Entitlement to a rating in excess of 10 percent for hallux valgus, status post bunionectomy with mild residual bunion.  


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and November 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for skin, low back, and gynecological disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected hallux valgus, status post bunionectomy with mild residual bunion, has been manifested by pain, limitation of motion, and subjective reports of swelling.  


CONCLUSION OF LAW

The Veteran's service-connected hallux valgus, status post bunionectomy with mild residual bunion, has been assigned the maximum schedular rating, and the criteria 
for entitlement to referral for extraschedular consideration have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5280 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA's duty to notify   was satisfied by a letter dated March 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge     in October 2016, and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that the evidence submitted by the appellant or obtained      on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage   or inflammation in parts of the system, to perform normal working movements      of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones,        joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45,      4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.   32 (2011).  

The Veteran's service-connected hallux valgus, status post bunionectomy with  mild residual bunion, has been assigned a 10 percent rating pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Under Diagnostic Code 5280, a 10 percent rating is warranted for either severe hallux valgus equivalent      to amputation of the great toe, or operated hallux valgus with resection of the metatarsal head.  38 C.F.R. § 4.71a , Diagnostic Code 5280.  Ten percent is the maximum schedular rating available for hallux valgus.  

The Veteran has been advised that she is already in receipt of the maximum schedular rating allowed by law for hallux valgus.  Nevertheless, she asserts        that she should be entitled to a higher rating due to the severity of her pain.       Thus, she appears to be claiming entitlement to an extraschedular rating.

The Board is precluded from assigning an extraschedular rating in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for extraschedular consideration to the Director of Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. at 1, 10 (2001).  

The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the veteran's disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) (citing 38 C.F.R. § 3.321).  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Id. at 115-16.  However, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When the Rating Schedule is inadequate to evaluate a veteran's disability picture and related factors such as marked interference with employment or frequent periods of hospitalization are present, then the case must be referred to the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

In a March 2013 written statement, the Veteran indicated that she had difficulty maintaining employment due to her service-connected hallux valgus because her employment required prolonged standing, heavy lifting, climbing stairs, and sitting for long hours, which caused extra pressure and poor circulation in her foot.  She stated that she received a series of shots in her foot and oral pain medications from VA doctors to treat her foot pain.  She also submitted written statements from her daughter and a friend who observed the Veteran take frequent breaks due to pain and swelling in her foot.  

The Veteran underwent a VA foot examination in March 2013, during which she reported continuing right foot pain, for which she constantly wore orthotic inserts. A 
physical examination revealed a recurrent tender bunion and a healed, hyperpigmented surgical scar, measuring three centimeters by one centimeter, which was nontender and nonadherent.  The was no evidence of Morton's neuroma, hammer toes, hallux rigidus, pes cavus, or bilateral weak foot. The examiner noted that the hallux valgus returned after the Veteran's first bunionectomy because the toe was not pinned and that repeat surgery has been suggested.  The Veteran stated that she was a blackjack dealer, but stopped working the year before due to foot pain associated with prolonged standing.  

On a November 2013 application for a total disability rating based on individual unemployability (TDIU), the Veteran indicated that she last worked in July 2010, at which time her service-connected hallux valgus rendered her too disabled to work as    a table game dealer.  

A December 2013 VA treatment record indicates that the Veteran reported working    in data entry and attending school full-time to study business administration.

A June 2015 VA podiatry treatment record indicates that the Veteran reported right foot pain across the top, sides, and bottom, which ranged between dull, sharp, and shooting.  The Veteran told the treatment provider that she did not want any more injections in her foot.  She also reported being employed full-time.  A physical examination revealed a bunion deformity on the right and pain with motion at the   first metatarsophalangeal (MTP) joint, which worsened with standing.   

A June 2015 VA podiatry note indicates that the Veteran discussed possible surgery.  A physical examination revealed tenderness to palpation at the first MTP joint.  The treatment provider advised the Veteran to defer surgery at that time due to other medical issues.  

A November 2015 VA podiatry note indicates that the Veteran again expressed her desire to undergo surgery.  A physical examination revealed tenderness to palpation and decreased range of motion of the MTP joint.  

Subsequent VA treatment records dated through November 2016 indicate that the Veteran reported being employed.  

During an October 2016 hearing before the Board, the Veteran testified that her right hallux valgus resulted in foot pain, for which she wore an insert in her shoe.  She stated that she worked as a medical support assistant, which required equal amounts of sitting and walking.  She also stated that prolonged sitting caused swelling in her foot.      

Upon review of the record, the Board finds that referral for extraschedular consideration for right hallux valgus is not warranted at any point during the        period under review.  The record shows that the Veteran's hallux valgus has been manifested by decreased motion of the MTP joint, subjective reports of swelling, and foot pain, which she asserts is so severe that she should be entitled to a higher rating.  However, the schedular rating already assigned is for symptoms of severe hallux valgus.  Thus, the Board finds that the Veteran's symptoms and severity level are contemplated by the schedular rating criteria.  

Although the Veteran indicated on her November 2013 application for TDIU that she stopped working as a blackjack dealer in July 2010 because her right hallux valgus rendered her too disabled to work, her assertions are not consistent with the evidence of record.  During a September 2010 VA examination conducted pursuant to a prior increased rating claim, the Veteran reported working full-time as a table dealer and missing only one week of work during the past year due to the common cold and foot swelling.  In November 2010, the Veteran told a treatment provider that she left her job as a dealer because her back pain made it increasingly difficult to sit at the tables.  During a March 2011 VA back examination, she reported missing less than a total     of one week of work during the past year due to back pain and the weather.  A May 2011 VA treatment record shows that she reported working at a casino and going to school during the day.  In November 2012, the Veteran reportedly stopped working    as a dealer due to back pain.  The Veteran's inconsistent statements undermine the credibility of her assertions.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (finding that in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).   

Furthermore, the Board finds that the record does not demonstrate marked interference with employment due to right hallux valgus at any point during the period under review.  During the March 2013 VA examination, the Veteran reported that she stopped working the year before due to foot pain.  However, as previously noted, the Veteran told VA treatment providers that she stopped working due to back pain.  The record shows that later in March 2013, the Veteran told a VA treatment provider that she planned to go back to working in casinos.  In December 2013 and August 2014, she reported working in data entry and going to school full-time to study business administration.  Thereafter, VA treatment records show that the Veteran consistently reported being employed. The Board finds the assertions made   to clinicians for purposes of seeking treatment to be significantly more credible and probative than statements made to VA and VA examiners for purposes of seeking compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25(1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Moreover, the Veteran has not alleged, and the evidence does not suggest, that her right hallux valgus has resulted in frequent periods of hospitalization.  Accordingly, the Board concludes that the schedular criteria are adequate to describe the Veteran's symptoms and severity level.  Therefore, referral for extraschedular consideration for a rating in excess of 10 percent for right hallux valgus is not warranted.  See Thun, 22 Vet. App. at 115.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a rating in excess of that already assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

A rating in excess of 10 percent for hallux valgus, status post bunionectomy with mild residual bunion, is denied.  



REMAND

With respect to the Veteran's service connection claim for skin disability, the Veteran testified during the October 2016 Board hearing that she received treatment for a skin disability immediately after service at the Detroit VA Medical Center (VAMC).  However, records of such treatment have not been associated with the claims file.  Therefore, the Board finds that a remand is necessary in order to obtain records of treatment from the Detroit VAMC.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Additionally, in an April 2011 letter, the Veteran's primary care provider, Dr. Yashinsky, indicated that he treated the Veteran from 1984 until shortly before 2011, which included treatment for chronic dermatitis.  On remand, the AOJ   should attempt to obtain all records of treatment from Dr. Yashinsky. If additional treatment records relevant to the Veteran's service connection claim for a skin disability are received, a supplemental VA medical opinion should also be obtained. 

With respect to the Veteran's service connection claim for a low back disability, the Veteran underwent a VA examination in March 2011.  The examiner opined that the Veteran's current lumbar degenerative disc disease was not related to service because the record showed one episode of a mild back strain in service and no other documentation of chronic back problems.  However, a review of the record reveals that the Veteran reported recurrent back pain upon her discharge from active duty on a March 1984 report of medical history.  Three months after service, the Veteran reported continued intermittent back pain during an August 1984 VA examination conducted pursuant to an unrelated claim.  Furthermore, in the April 2011 letter, Dr. Yashinsky indicated that he also treated the Veteran for chronic low back pain over the years.  Accordingly, the Board finds that a remand is necessary in order to obtain a supplemental opinion with respect to the Veteran's service connection claim for a low back disability which addresses this evidence.  

With respect to the Veteran's service connection claim for a gynecological disability, the Veteran underwent a VA examination in March 2011. The examiner indicated that 
the Veteran had a diagnosis of endometriosis, status post hysterectomy, but was unable to provide an opinion as to whether or not it was related to service. The examiner explained that prior to a documented diagnosis of endometriosis, the Veteran underwent a 1987 cesarean section, during which the Veteran's obstetrician likely would have documented endometriosis if it was present at the time.  However, as   there was no operative report from the cesarean section to review, the examiner was left with mere speculation.  Accordingly, the Board finds that the Veteran should be afforded an opportunity to submit or request that VA obtain records from her 1987 cesarean section.  

Additionally, the Veteran submitted letters from her private gynecologist, Dr. Werner, who indicated that he treated the Veteran for heavy bleeding, severe cramping, and bad menstrual cycles since 1985 or 1986, and performed a hysterectomy in 1995 to treat those symptoms.  On remand, the Veteran should be afforded an opportunity      to submit or request that VA obtain treatment records from Dr. Werner.  If any additional gynecological treatment records are received, another VA medical    opinion should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses  of all medical care providers who have treated her    for a skin, back, and/or gynecological disability since service, to specifically include records of treatment from Dr. Yashinsky, Dr. Werner, and her 1987 cesarean section.  After securing any necessary releases, the AOJ should request any relevant    records identified.  If any records are not available,    the Veteran should be notified of such.


2. Obtain and associate with the claims all records of treatment from the Detroit VAMC from 1984 to the present.  If any records are not available, the Veteran should be notified of such.

3. Provide the claims file, including any records received pursuant to this remand, to the examiner who conducted the March 2011 VA back examination in order to obtain a supplemental opinion. If the March 2011 VA examiner is not available, provide the claims file to another appropriate examiner.  If an examination is deemed necessary to respond the question, one should be scheduled.  

After a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that a current 
low back disability is related to service. The examiner's opinion should reflect consideration of the Veteran's report of heavy lifting, carrying, and digging foxholes during service and her documented report of recurrent back pain upon her discharge from active duty and again three months after service.  A complete rationale for all opinions must be provided.  

4. If, and only if, additional records are obtained which are relevant to the Veteran's service connection claim for a skin disability, the AOJ should provide the  claims file to the March 2011 VA examiner to obtain  a supplemental opinion.  If the March 2011 examiner is not available, provide the claims file to another appropriate examiner.  

If a VA medical opinion is requested, the examiner must review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that a current skin disability is related to service.  A complete rationale for all opinions must be provided.

5. If, and only if, additional records are obtained which are relevant to the Veteran's service connection claim for a gynecological disability, the AOJ should provide the claims file to the March 2011 VA examiner to obtain a supplemental opinion.  If the March 2011    VA examiner is not available, provide the claims file to another appropriate examiner.  

If a VA medical opinion is requested, the examiner must review the claims file and provide an opinion    as to whether it is at least as likely as not (50 percent or higher probability) that a current gynecological disability is related to service.  A complete rationale for all opinions must be provided.

6. After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if       in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


